 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11     RONALD TIMBERLAND,                       1:16-cv-00922-NONE-GSA-PC
12                   Plaintiff,                 ORDER WITHDRAWING FINDINGS AND
                                                RECOMMENDATIONS
13           vs.
                                                (ECF No. 80.)
14     G. MASCARENAS, et al.,
15                   Defendants.
16

17

18          Ronald Timberland (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
19   action seeking relief under 42 U.S.C. § 1983. Plaintiff filed the Complaint commencing this
20   action on June 27, 2016. (ECF No. 1.) This case now proceeds with Plaintiff’s Second Amended
21   Complaint, filed on June 20, 2018, against defendant G. Mascarenas (Correctional Counselor I)
22   (“Defendant”) for failure to protect Plaintiff in violation of the Eighth Amendment. (ECF No.
23   26.)
24          On January 6, 2020, Defendant Mascarenas filed a motion for summary judgment. (ECF
25   No. 51.) On December 16, 2020, the court issued findings and recommendations, recommending
26   that Defendant Mascarenas’s motion for summary judgment be granted. (ECF No. 80.) On
27   December 29, 2020, the United States Postmaster returned the findings and recommendations to
28   the court as undeliverable, with notice that Plaintiff was deceased. (Court Record.)

                                                     1
 1          On March 1, 2021, defense counsel (Counsel) filed a Notice of Suggestion of Death of
 2   Plaintiff, in accordance with Federal Rule of Civil Procedure 25(a), advising the court that
 3   Counsel had been advised of the death of Plaintiff Ronald Timberland, who died on December
 4   19, 2020. (ECF No. 81.)
 5          In light of Counsel’s Notice in accordance with Rule 25(a), the court shall withdraw the
 6   findings and recommendations issued on December 16, 2020.
 7          Based on the foregoing, IT IS HEREBY ORDERED that the findings and
 8   recommendations issued on December 16, 2020, are WITHDRAWN.
 9
     IT IS SO ORDERED.
10

11      Dated:    June 3, 2021                           /s/ Gary S. Austin
                                                    UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
